Citation Nr: 1011762	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1985 and from September 1987 to October 2006.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO, in pertinent part, 
awarded service connection for hemorrhoids and assigned a 
noncompensable evaluation effective from November 2006.  
During the pendency of the appeal, jurisdiction was 
transferred to the Roanoke, Virginia, RO. 

The January 2007 decision further denied entitlement to 
service connection for a low back condition and left hand 
fifth digit radiculopathy, which the Veteran also appealed.  
The RO awarded service connection for lumbar spine tendinitis 
in a November 2007 and thus, there no longer remains a claim 
in controversy.  In the Veteran's November 2009 VA Form 9, 
she withdrew the claim for left hand fifth digit 
radiculopathy.  As such, the matter is no longer in appellate 
status.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  For the entire rating period from the award of service 
connection to the present, the Veteran's service connected 
hemorrhoids have been no more than mild to moderate without 
objective medical evidence of being large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hemorrhoids have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1. 
4.114, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In reaching a decision concerning the disabilities discussed 
below, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against each 
of the Veteran's claims for a higher initial disability 
rating, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Should the Veteran's disability picture change in the future, 
a higher rating may be assigned.  See 38 C.F.R. § 4.1.  

I.  General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In this 
case, the Veteran is appealing the original assignment of the 
disability evaluation for each of the disabilities at issue.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  Fenderson, 12 Vet. App. at 125-
126.

The regulatory rating criteria provide that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Analysis

The Veteran contends that her service-connected hemorrhoids 
warrant an initial compensable rating because of symptoms, to 
include, but not limited to bloody stools, constant bleeding, 
and pain.  Service connection for hemorrhoids was awarded in 
a January 2007 rating decision.  The RO assigned a 
noncompensable evaluation, effective November 1, 2006, the 
day following the Veteran's separation from active military 
service.    

The Veteran's hemorrhoids were initially rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336, 
which provides a  noncompensable for mild or moderate 
hemorrhoids.  A 10 percent rating is assigned for large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114.  
A 20 percent rating is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected hemorrhoids 
has for the entire period of the initial rating more closely 
approximated the criteria for the currently assigned 
noncompensable rating.  38 C.F.R. §§ 4.3, 4.7.  In this 
regard, service treatment records dated in April 2006 show 
that she presented with subjective complaints of hemorrhoidal 
bleeding the night prior to evaluation.  Physical examination 
while confirming the presence of a pea sized thrombosed area 
at the 7 o'clock position, did not show any signs of 
bleeding.  A May 2006 report of medical examination and 
history was negative for any complaints or treatment for 
hemorrhoids.  

A June 2006 entry shows the Veteran complained of 
intermittent itching secondary to hemorrhoids; however, she 
denied any current rectal bleeding.  There were no 
hemorrhoids seen and no prolapsed hemorrhoids found on 
examination.  There were no current inflammations present.  
The Veteran was prescribed ProctoFoam HC. 

A September 2006 VA examination noted the Veteran complained 
of rectal itching and occasional bleeding, which she treated 
with steroid foam.  However, there were no external 
hemorrhoids found on examination.  Additionally, there was no 
peri anal bleeding present. 

On VA examination in October 2007, the Veteran's rectal 
examination was normal.  There were no external hemorrhoids, 
fissures, or masses.  Post-service treatment records dated in 
November 2007 simply note a single half centimeter sized 
bluish papule to the left of the anus.  There was no evidence 
of bleeding, ulceration or tenderness.  The Veteran was 
diagnosed with external hemorrhoids and given triamcinolone 
ointment as needed.  

Upon VA examination in August 2009, the Veteran presented 
with subjective complaints of anal itching, pain, a nagging 
feeling to empty the bowel, and swelling.  She denied 
diarrhea and perianal discharge.  She further denied any 
stool leakage.  She indicated hemorrhoids recurred 
frequently.  She denied any hospitalization or surgery for 
this condition.  Treatment was Preparation H and cool pads.  
The Veteran denied any overall functional impairment from 
this condition.  Rectal examination showed no evidence of 
ulceration, fissures, reduction of lumen, loss of rectal 
tonus, trauma, rectal bleeding, proctitis, infections, spinal 
cord injury, obstetrical injury or protrusion or loss of 
sphincter control.  External hemorrhoids were present at the 
6 o'clock position, which were reducible.  There was no 
evidence of bleeding.  Thrombosis was absent.  The examiner 
specifically indicated that there was no evidence of frequent 
recurrences without the presence of excessive redundant 
tissue.  There was no rectum fistula noted on examination.  
Diagnostic tests (hemoglobin and hematocrit levels) were 
normal.  

In sum, based on the evidence delineated above, the Veteran's 
hemorrhoids most nearly approximate the criteria for a 
noncompensable rating.  While the Veteran maintains that her 
hemorrhoids are recurrent, the most recent examination in 
2009 found no objective evidence of such as there was no 
excessive redundant tissue.  Even if the three objective 
manifestations of hemorrhoids (April 2006, November 2007, and 
August 2009) were considered recurrent, there has been no 
evidence that the external hemorrhoids were large or 
irreducible.  In April 2006, the thrombosed area was 
described as "pea sized" and in November 2007 the 
hemorrhoid was a half centimeter and non-thrombosed.  
Additionally, there was no thrombosis in August 2009.  During 
service in June 2006, as well as upon VA examinations in 
September 2006 and October 2007 no external hemorrhoids were 
seen.  There has never been any objective evidence of rectal 
or peri-anal bleeding.  Thus, the Veteran's hemorrhoids are 
considered mild or moderate for purposes of the diagnostic 
criteria.  38 C.F.R. § 4.7.  

Thus, an evaluation in excess of zero percent, to include 
"staged" ratings, is not warranted for any period of the 
initial rating because the evidence does not show 
symptomatology consistent with large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114.   

III. Individual Unemployability

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  Upon VA examination in August 2009, the Veteran 
denied any overall functional impairment from the service-
connected hemorrhoids.  As the Veteran has not raised such a 
claim and there is no objective evidence of unemployability 
due to the service-connected hemorrhoids, TDIU is not 
warranted in the instant case. 

IV.  Extraschedular Rating Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service-
connected hemorrhoids have caused frequent periods of 
hospitalization or marked interference with employment.  
During the August 2009 VA examination, the Veteran denied any 
hospitalization or surgery for this condition or any overall 
functional impairment.  
The Board has denied TDIU in the instant matter.  The Board 
has found that the rating criteria used to evaluate the 
Veteran's service-connected hemorrhoids reasonably describes 
her disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

V.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Here, the Veteran's claims on appeal arise from her 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, reports of VA 
examination, and post-service treatment records.  The Veteran 
has not identified any other evidence which has not been 
obtained.  In fact, she indicated in September 2006 that she 
had no further evidence to submit in support of her claim. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


